Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 17 & 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youssef et al. (US pat. no. 9,035,697) in view of Hsu (US pat. no. 4,045,747).
Refer initially to fig. 4A and the paragraph bridging col. 5-6 of Youssef et al. Treating independent claim 1 first, a variable gain amplifier is shown including a plurality of switchable amplification branches 430,440. The gain transistors of the branches may have different W/L aspect ratios. While any combination will inherently produce a given gain and phase shift, the difference between the claim and Youssef et al. is that the phase shift compensation is not described. However, it is known from Hsu (col. 1, lines 31-51) that W/L changes will affect interelectrode capacitances. Since such a reactive change will inherently affect the phase shift, it would have been obvious to control phase shift via selection of W/L aspect ratios. Regarding claim 2, Youssef et al. disclose a common input RFin and output RFout with the plurality of switchable amplification stages 430,440 connected in parallel therebetween. Independent claim 23 may be read in the same manner as claim 1 noting that the amplifier is in communication with an antenna as it is used in a wireless device. See lines 45-65 of col. 2. Regarding claims 17 & 24, the amplifier is used as an LNA and since receive diversity may be supported the use of a diversity antenna is implied (note that the antennas 130, 132  illustrated in fig. 1 of Youssef et al. appear to be diversity type antennas).
Claims 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youssef et al. in view of Hsu as applied to claims 1-2 above, and further in view of Ryu et al. (US PGPUB 2006/0097792).
The difference added by claim 3 is that there is a common output stage. However, Ryu et al. disclose in fig. 1 an amplifier arrangement where parallel switchable amplifiers N1,N2,N3 are followed by a common stage 23. It would have been obvious to provide such a stage in order to increase isolation between the switched stages and the .
Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youssef et al. in view of Hsu as applied to claim 1 above, and further in view of Mostov et al. (US PGPUB 2014/0085006).
.
Claims 14-16 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/STEVEN J MOTTOLA/Primary Examiner, Art Unit 2843